Title: From Alexander Hamilton to Isaac Smith, 20 February 1800
From: Hamilton, Alexander
To: Smith, Isaac


          
            Sir:
            N York Febr. 20th. 1800
          
          I have received your letter of the eighth instant, and sincerely regret the very afflicting loss you have sustained in the death of your only son.
          The particular situation of the person for whom you interpose, as well as the high respect which I feel for your character would induce lead me to comply, immediately, to comply with your request, could I possibly feel myself justified in doing so. Bu In these cases it is absolutely necessary to act upon general principles, and these principles on which this request is founded would go so far as to involve serious consequences do not sanction a discharge on the ground of the present application—I am sorry therefore that I can not with propriety grant the discharge which you sollicit—
           Hol Judge Smith
        